DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and not found or suggested is the compression element having an outer surface that is shaped and sized in accordance with the interior of the needle shroud to accommodate concurrent translation of the tip section and the compression element within the interior of the needle shroud, and to maintain a proper orientation of the compression element within the needle shroud such that the needle opening remains axially aligned with the hollow fluid delivery needle during concurrent translation of the tip section and the compression element; the outer surface of the compression element contacting the interior surface of the needle shroud to form a seal therewith during concurrent translation of the tip section and the compression element.  The combination of the recited features is the basis for allowability.
Examiner notes that U.S. Publication 2006/0200073 in combination with U.S. Patent No. 5,549,566 would teach all the elements of the independent claim except for the needle shroud being external to the sealing component as seen in examiner figure 1 below.

    PNG
    media_image1.png
    615
    818
    media_image1.png
    Greyscale



The closest prior art of record is U.S. Publication No. 2006/0200073, U.S. Publication No. 2011/0034883, and U.S. Patent No. 5,549,566, however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783